 In the Matter of THE ST, MARY'S PACKING COMPANY, EMPLOYERandTRUCK DRIVERS, WAREHI.HSEMEN AND HELPERS UNION, LOCAL No.908, PETITIONERIn the Matter of THE ST. MARY'S PACKING COMPANY, EMPLOYERandINTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL No. 824,PETITIONERCases Nos. 8-R-2375 and 8-R-2414, respectively.-Decided February13, 1947Mr. J. C. Swonger,of Sidney, Ohio, andMr. John H. Frericks,ofDelphos, Ohio, for the Employer.Mr. Robert C. Knee,of Dayton, Ohio, andMr. Morris C. Taylor,ofLima, Ohio, for the Truck Drivers.Mr. Medford E. Holstein,of Lima, Ohio, for the Engineers.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a consolidated hearing in these cases washeld at Delphos, Ohio, on November 13, 1946, before John W. Irving,hearing officer.The hearing officer's rulings made at the hearing-arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYERThe St. Mary's Packing Company is an Ohio corporation engagedin the canning of various food products, including peas, beans, to-matoes, pumpkins, and pork and beans. It operates eight plants invarious parts of the United States.The instant proceeding solelyconcerns the Employer's plant located at Delphos, Ohio.Annually,the Employer purchasesin excessof $200,000 worth of rawmaterials,almost all of which is shipped to this plant from points within theState of Ohio.Annually, the Employer ships in excess of $500,00072 N. L.R. B., No. 117.596 THE ST. MARY'S PACKING COMPANY597worth of finished products, of which approximately 50 percent isshipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.11.THE ORGANIZATIONS INVOLVEDTruck Drivers, Warehousemen and Helpers Union, Local No. 908,herein called the Truck Drivers, is a labor organization affiliated withthe American Federation of Labor, claiming to represent employeesof the Employer.International Union of Operating Engineers, Local No. 824, hereincalled the Engineers, is a labor organization affiliated with the Ameri-can Federation of Labor, claiming to represent employees of the Em-ployer.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Employer has refused to recognize the Truck Drivers or theEngineers as the exclusive bargaining representative of its employeesuntil either union has been certified by the Board in an appropriateunit.We find that questions affecting commerce have arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Truck Drivers seeks a unit of all year-round or permanent 1production employees, truck drivers, warehousemen, garage mechanicsand helpers, greasers, washers, watchmen, and general laborers.TheEngineers desires a unit of all year-round or permanent employeesof the powerhouse, including engineers, firemen and coal passers, andallmaintenance employees who spend the greater part of their timemaintaining the machinery, buildings, and equipment of the Em-ployer, other than automotive equipment.All parties agree that alloffice, clerical, and supervisory employees should be excluded fromboth units.But the Employer requests that certain seasonal em-ployees be included in the units sought by the petitioning unions.Seasonal WorkersThe Employer's off or dry packing season runs from January toJune, and also includes parts of July and parts of August, November,'All parties define as permanent or year-round employees those employees,numberingapproximately 150, who are required to operate the plant during the off or dry packingseason, approximately 100 of whom remain in the employ of the employer for periods rang-ing from 6 months to 1 year longer. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDand December.During the off or dry packing season approximately150 employees are employed in order to operate the plant.These arethe Employer's year-round or permanent employees.Of these em-ployees, approximately 50 have been in the employ of the Employerfor 6 months or longer.In June and again in September and October of each year, the Em-ployer expands its operations so that it may process peas and tomatoes.The pea packing season is roughly in June, and the-tomato packing sea-son is roughly in September and October.Approximately 50 addi-tionalworkers are recruited locally in June, and work as peelersfor 4 or 5 weeks during the pea packing season.A large percentageof these peelers are farm women, who apparently have other employ- -ment during the off season.A record is kept of their names, andthose whom the Employer is able to reach and who are available areemployed in succeedingseasons,including the tomatoseason inSeptember and October.A majority of the tomato seasonal workers,however, are recruitedfrom States other than the State of Ohio, and from Mexico,and thereis no established practice of reemployment with respect to such em-ployees, since no record of their names is maintained.During thetomato packing season, from 450 to 500 workers are employed.The Employer contends that those workers whose names are listedin its records should be included in both units.While it is true thatthese employees have an expectancy of reemployment with the Em-ployer, all apparently look elsewhere than to the Employer for theirlivelihood during the larger part of the year.And they do not sharewith the permanent employees a common interest in continuous em-ployment.They are in fact seasonal, as distinguished from year-round employees. In addition, neither the Truck Drivers nor theEngineers seeks to represent these employees.Accordingly,under allthe circumstances,we shall exclude from both units all seasonalemployees.2Upon the basis of the entire record, we find that the following unitsare appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act:Unit 1. All year-round or permanent production employees, truckdrivers, warehousemen, garage mechanics, helpers, greasers, washers,general laborers, and watchmen of the Employer's Delphos, Ohio,plant, excluding employees of the powerhouse,maintenance men whospend the greater part of their time maintaining the machinery andequipment of the Employer, other than automotive equipment, clerical'Matter of HuntFoods,Inc,68 N L R.B 802;Matter of Stokely Foods, Inc,66 N L.R. B 740;Matter of Reid,Murdock d Company,56 N L R. B 284.Matter of Libby,McNeill and Libby,59 N. L R B 864;Matter of California Packing Company,59 N. L.R. B 941 THE ST. MARY'S PACKING COMPANY599and office employees, and .all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action.Unit 2. All year-round or permanent employees of the powerhouseof the Employer's Delphos, Ohio, plant, including engineers, firemenand coal passers, and all maintenance employees who spend the greaterpart of their time maintaining the machinery, buildings, and equip-ment of the Employer, other than automotive equipment, but exclud-ing clerical and office employees, all employees in Unit 1, above, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.V. THE DETERMINATION OF REPRESENTATIVESAt the hearing the Employer suggested that elections be held inJune to allow certain seasonal employees to vote. Since we have ex-pressly excluded all seasonal employees from the appropriate units,we shall not adopt this suggestion.We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with The St. Mary's Packing Com-pany, Delphos, Ohio, separate elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rulesand Regulations-Series 4, among the employees in the units foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections: (1) todetermine whether or not the employees in Unit 1, described in See- 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion IV, above, desire to be represented by Truck Drivers, Warehouse-men and Helpers Union, Local No. 908, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining; and(2) to determine whether or not the employees in Unit 2, describedin Section IV, above, desire to be represented by International Unionof Operating Engineers, Local 824, affiliated with the American Fed-eration of Labor, for the purposes of collective bargaining.0